                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



Neulan Dae Midkiff,

      Petitioner,                           MEMORANDUM OPINION
                                               AND ORDER
v.
                                            Crim. No. 19-346 (MJD/ECW)
United States of America

      Respondent.



      Chad Blumenfield, Assistant United States Attorney, Counsel for Plaintiff.

      Defendant, pro se.



      This matter is before the Court on the Petition for Writ of Habeas Corpus

[Doc. No. 1] and Petitioner’s Emergency Motion for Hearing for Immediate

Release. [Doc. No. 3]

      On October 20, 2008, Defendant was sentenced to a term of imprisonment

of 180 months after a jury found him guilty of multiple counts of fraud.

      In this petition, Defendant is seeking early release from prison and placed

on home confinement based on the Second Chance Act, as amended by the First

Step Act. Specifically, Defendant is relying on the elderly inmate home



                                        1
confinement pilot program that was reauthorized under the First Step Act, and

which provides that the Attorney General shall conduct a pilot program to

determine the effectiveness of removing eligible elderly offenders from BOP

facilities and placing them on home detention. 34 U.S.C. § 60541(g)(1)(A). An

eligible elderly offender is defined as one who is not less than 60 years of age,

who is not serving a life sentence, has not been convicted of a federal or state

crime of violence, sex offense, terrorism, or violence at an international airport,

and has served two-thirds of his sentence. § 60541 (g)(5)(A). Defendant argues

that he is entitled to early release from the Duluth Prison Camp because he meets

the definition of an eligible elderly offender; he is 77 years old, not serving a life

sentence, has served two-thirds of his sentence and has not been convicted of one

of the enumerated offenses.

        Since filing this petition, Petitioner’s request to be placed on home

confinement has been granted. Petitioner is currently residing with family in

Colorado. [Doc. No. 15] Accordingly, the Court will dismiss the petition as

moot.




                                           2
     IT IS HEREBY ORDERED that the Petition for Relief under 28 U.S.C. §

2241 is DISMISSED AS MOOT and Petitioner’s Motion for Emergency Relief

[Doc. No. 3] is DENIED AS MOOT.

     LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: May 30, 2019




                                         s/ Michael J. Davis
                                         Michael J. Davis
                                         United States District Court




                                     3
